Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 74 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The applicant’s specification fails to show support that MPEG stream is without IP encapsulation.

Allowable Subject Matter
Claims 45-56, 58, 61 are allowed.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 70, 73, 76-79 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nair et al. (U.S. Pub No. 2011/0161409 A1) in view of Adamczyk et al. (U.S. Pub No. 2007/0100981 A1)


7143168  20080056128  20070223462

70. Nair Content delivery network apparatus, comprising: a first interface in data communication with a video content source and configured to obtain video content for distribution over a managed content delivery network [par 0228, 0235, The main portions of this diagram are the Database 28 and its DB access components 30 that are the interface to the database. This connects with the service-oriented architecture (SOA) component 32 that translates incoming representational state transfer (REST) requests to internal DB commands. The remaining major pieces are Ruby 34 and the Streaming Engine 36. The Ruby code 34 implements key service blocks of the system including CDN (Content Delivery Networks), The analytics interfaces enables third party verification of site visits. Ad network interfaces provide delivery of ad banners, cpc, etc. as well as video ads]; a service delivery entity based at least on a service oriented architecture (SOA) [par 0595, It consists of the User Interface Engine or UIE that is responsible for handling all aspects of the User Interaction such as layout, service flow, and CSS generation. The UIE talks to the Front End (FE) via the SOA interface to access the MashMedia services]; at least two of the video, voice and data services to provide a blended service to at least one of the plurality of IP-enabled client devices associated with at least one of the plurality of users; wherein the blended service comprises the at least two of the video, voice and data services converged into the common control layer [abstract, par 0248, These features are brought together using a web 2.0 service mashup model that integrates media meta-data together with various context sensors including mobility-related sensors such as location and presence, time-of-day, voice commands, as well as time-shifted playback. This is accomplished using the notion of a stream mashup where multiple clips are "stitched" together dynamically before serving to the end user. To be able to achieve this mashup seamlessly, the source clips are previously transcoded to the same video format, bit rate and resolution. This guarantees that the target clip will play out seamlessly for any mobile device].
 	Nair fails to show a common control layer, the common control layer comprising an IMS (IP Multimedia System) configured to maintain a plurality of sessions established over the managed content delivery network for a plurality of respective users, processing apparatus in data communication with the first interface; and storage apparatus in data communication with the processor apparatus, the storage apparatus comprising at least one computer program configured to, when executed on 
 	In an analogous art Adamczyk show a common control layer, the common control layer comprising an IMS (IP Multimedia System) configured to maintain a plurality of sessions established over the managed content delivery network for a plurality of respective users [par 0007, 0521, a system for supporting a plurality of different applications utilizing a next generation network having a network layer includes an application services middleware between the applications and the network layer that includes a plurality of common infrastructure elements usable by the different applications. The common infrastructure elements provide both services associated with use of the network and services that are not associated with use of the network. At least one of the common infrastructure elements is an Internet Protocol (IP) Multimedia Subsystem. A notification service may provide a shared reusable mechanism for applications to send messages to users and/or devices, either on demand or at a specific time. Messages are delivered to their targets based on user location and user/device profile information. If needed, a notification service may also perform content transformation], processing apparatus in data communication with the first interface [par 0504, Profile data may be accessible via standard protocols and open interfaces], and storage apparatus in data communication with the processor apparatus, par 0050, Accordingly, the present invention may be embodied in hardware and/or in software (including firmware, resident software, micro-code, etc.). Furthermore, the present invention may take the form of a computer program product on a computer-usable or computer-readable storage medium having computer-usable or computer-readable program code embodied in the medium for use by or in connection with an instruction execution system], when executed on the processor apparatus: provide Internet Protocol (IP)-encapsulated video, voice or data services to a plurality of respective IP-enabled client devices associated with the plurality of users [par 0597, Handsets may encapsulate location data into a SIP header to be used by applications within the IMS architecture in accordance with some embodiments of the present invention], the provision of the IP-encapsulated video, voice or data services to the plurality of IP-enabled client devices effected via one or more respective sessions of the plurality of sessions, the video service comprising delivery of the video content; and wherein the service delivery entity is configured to blend, via at least the IMS [par 0524, 0525, The HSS stores subscriber profile and preference data. In support of the notification function, the HSS stores the user notification profiles and preferences for the delivery of notifications. The S-CSCF performs session control services for the users and applications. It maintains session state information as needed by the network operator for support of the services].
 	At the time of the invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Nair and Adamczyk because this provides a system for supporting a plurality of different applications utilizing a next generation network layer includes an application services middleware between the applications.

73. Nair and Adamzcyk creates the content delivery network apparatus of Claim 70, Nair fails to show wherein the content delivery network apparatus further comprises a second interface in data communication with a home subscriber server (HSS), and the at least one computer program is further configured to, when executed on the processor apparatus: utilize one or more user profiles stored at the HSS to authenticate the at least one of the plurality of users associated with the at least one of the plurality of the IP-enabled devices, 
 	In an analogous art Adamczyk show wherein the content delivery network apparatus further comprises a second interface in data communication with a home subscriber server (HSS), and the at least one computer program is further configured to, when executed on the processor apparatus: utilize one or more user profiles stored at the HSS to authenticate the at least one of the plurality of users associated with the at least one of the plurality of the IP-enabled devices [par 0014, In still other embodiments of the present invention, the IMS element comprises a user profile service that comprises a Home Subscriber Server (HSS) and a Generic User Profile (GUP). The HSS is configured to store subscriber and service-related data and to provide at least a portion of Home Location Register (HLR) and/or Authentication Center (AUC) functionality for packet switched and/or circuit switched domains]
 	At the time of the invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Nair and Adamczyk because this provides a system layer includes an application services middleware between the applications.
 	Nair show transfer an individual one of the plurality of sessions established for the at least one of the plurality of users from a first IP-enabled device to the at least one of the plurality of IP-enabled client devices [par 0301, 3. User B is allowed to get the stream more than once User B cannot save the stream Also, User B cannot further stream the media out to anyone 4. User A may similarly invite other friends to listen. The total number of unique listeners (identified by IP address/Port number) however may not exceed k]

76. Nair creates a computerized method of providing Internet Protocol (IP) based services within a content distribution network, the computerized method comprising: receiving, from a video content source, video content for distribution over the content distribution network[par 0228, 0235, The main portions of this diagram are the Database 28 and its DB access components 30 that are the interface to the database. This connects with the service-oriented architecture (SOA) component 32 that translates incoming representational state transfer (REST) requests to internal DB commands. The remaining major pieces are Ruby 34 and the Streaming Engine 36. The Ruby code 34 implements key service blocks of the system including CDN (Content Delivery Networks), The analytics interfaces enables third party verification of site visits. Ad network interfaces provide delivery of ad banners, cpc, etc. as well as video ads]; providing IP-encapsulated video, voice or data services to a plurality of users via a abstract, par 0248, These features are brought together using a web 2.0 service mashup model that integrates media meta-data together with various context sensors including mobility-related sensors such as location and presence, time-of-day, voice commands, as well as time-shifted playback. This is accomplished using the notion of a stream mashup where multiple clips are "stitched" together dynamically before serving to the end user. To be able to achieve this mashup seamlessly, the source clips are previously transcoded to the same video format, bit rate and resolution. This guarantees that the target clip will play out seamlessly for any mobile device]; and
wherein: the service delivery entity is based at least on a service oriented architecture (SOA) [par 0595, It consists of the User Interface Engine or UIE that is responsible for handling all aspects of the User Interaction such as layout, service flow, and CSS generation. The UIE talks to the Front End (FE) via the SOA interface to access the MashMedia services]; 
 	Nair fail to show blending, by a service delivery entity of the content distribution network and via at least an IMS (IP Multimedia System), at least two of the video, voice and data services to provide a blended service to the at least one IP-enabled client device of at least one of the plurality of users; the IMS is configured to maintain the plurality of respective sessions; and the blended service comprises the at least two of the video, voice and data services integrated into a common control layer of the content 
 	In an analogous art Adamczyk show blending, by a service delivery entity of the content distribution network and via at least an IMS (IP Multimedia System), at least two of the video, voice and data services to provide a blended service to the at least one IP-enabled client device of at least one of the plurality of users[par 0007, 0521, a system for supporting a plurality of different applications utilizing a next generation network having a network layer includes an application services middleware between the applications and the network layer that includes a plurality of common infrastructure elements usable by the different applications. The common infrastructure elements provide both services associated with use of the network and services that are not associated with use of the network. At least one of the common infrastructure elements is an Internet Protocol (IP) Multimedia Subsystem. A notification service may provide a shared reusable mechanism for applications to send messages to users and/or devices, either on demand or at a specific time. Messages are delivered to their targets based on user location and user/device profile information. If needed, a notification service may also perform content transformation]; the IMS is configured to maintain the plurality of respective sessions; and the blended service comprises the at least two of the video, voice and data services integrated into a common control layer of the content distribution network, the common control layer afforded by implementing the service delivery entity and the IMS[par 0524, 0525, The HSS stores subscriber profile and preference data. In support of the notification function, the HSS stores the user notification profiles and preferences for the delivery of notifications. The S-CSCF performs session control services for the users and applications. It maintains session state information as needed by the network operator for support of the services].
 	At the time of the invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Nair and Adamczyk because this provides a system for supporting a plurality of different applications utilizing a next generation network having a network layer includes an application services middleware between the applications.

77.  Nair and Adamczyk describe the computerized method of Claim 78, wherein the blending the at least two of the video, voice and data services comprises automatically pausing the video content during playout when a Voice over IP (VoIP) telephony call is received at the at least one IP-enabled client device [par 0235, The Controller is SOA (on behalf of the widget engine) and it issues commands to the database to as well as the media block to start and stop streams chosen by the end user]

78. Nair and Adamczyk provides the computerized method of Claim 78, Nair fail to show wherein the blended service comprises automatic: (i) on-screen notification via the at least one IP-enabled client device of the at least one of the plurality of users that a Voice-over-IP (VoIP) call is incoming; and (ii) recording of the video content for at least a portion of a duration of the VoIP call.
 	In an analogous art Adamczyk show wherein the blended service comprises automatic: (i) on-screen notification via the at least one IP-enabled client device of the at least one of the plurality of users that a Voice-over-IP (VoIP) call is incoming [par 0361, When in the GSM domain, the calls to/from the user would be GSM calls. When in the WiFi domain, the calls to/from the user would be VoIP calls. When both domains are available for a particular incoming or outgoing call, preference is given to WiFi. Mobility management is an interim capability that may be needed as long as the macro wireless network uses a circuit switching technology like GSM. When the macro wireless network evolves to an IP-based (3G/4G) network, the need for a specific mobility function may disappear. Mobility and handoff may be handled at the network level using, for example, IPv6. A subscriber with this service is reached using a single directory number regardless of whether he/she is in a GSM or a WiFi domain]; and (ii) recording of the video content for at least a portion of a duration of the VoIP call [par 0162,0331, PVR Personal Video Recorder. In a conference type application, the controlling user session would be related to the user having control over conference resources, for example, floor control, camera control, shared white board master control, ability to call a vote, and ability to record notes or issues].
 	At the time of the invention it  would have been obvious to one of ordinary skill in the art to combine the teachings of Nair and Adamczyk because this provides a system for supporting a plurality of different applications utilizing a next generation network having a network layer includes an application services middleware between the applications.


79. Nair and Adamzcyk display the computerized method of Claim 78, wherein the blended service comprises on-screen text or short message service (SMS) capability par 0493, ClickZoom proves a novel method of navigating within monolithic media objects, generating more snackable forms of media that ease browsing, discovery and consumption, applying contextual advertising around the media, viewing user generated comments tied to a particular portion of a video clip and sharing a particular context (or clip) of a particular video across mobile (SMS) or social networks (posting to Facebook news feed)].

Claims 71 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nair et al. (U.S. Pub No. 2011/0161409 A1) in view of Adamczyk et al. (U.S. Pub No. 2007/0100981 A1) in further view of Joyce et al. (U.S. Pub No. 2008/0056128 A1).


71. Nair and Adamczyk disclose the content delivery network apparatus of Claim 70, wherein: Nair and Adamczyk fail to show the managed content delivery network comprises a substantially circuit-switched hybridized optical fiber and conductor network; the video content is encapsulated into IP-packets, the IP packets transported via a transport stream carried by one or more first radio frequency channels; and the content delivery network apparatus provides common user authentication and identification mechanisms for each of the (IP)-encapsulated video, voice, and data services.
par 0021, The communication interface 114 is configured to format the video flows received at the network interface 108 for transmission towards the user terminal 106 via the transport facility 104. The transport facility 104 may comprise a hybrid fiber coaxial (HFC) plant, twisted conductor pair network, or like type transport facility known in the art]; the video content is encapsulated into IP-packets, the IP packets transported via a transport stream carried by one or more first radio frequency channels [par 0020, A video flow includes one or more streams of video data. Video, as used herein, may optionally include audio and/or associated audio/video presentation control information. The local video cache 120 is coupled directly to the network interface 108. The regional video cache 118 is coupled to the network interface 108 through a regional network 122]
 	At time of the time of the invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Nair, Adamczyk, and Joyce because this provides a method and apparatus for classifying video flows to minimize switching time at a user terminal.
 	Nair shows the content delivery network apparatus provides common user authentication and identification mechanisms for each of the (IP)-encapsulated video, voice, and data service [par 0438, 0439, The Handheld authenticates with the SeedPC, 2. The PeerServer 26 sends credentials and location of the Peer].

Claims 72 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nair et al. (U.S. Pub No. 2011/0161409 A1) in view of Adamczyk et al. (U.S. Pub No. 2007/0100981 A1) in further view of DiBiasio  et al. (U.S. Pat No. 7,143,168B1).

72. Nair and Adamczyk disclose the content delivery network apparatus of Claim 70, Nair and Adamczyk fail to show wherein the plurality of sessions comprise unicast sessions and the blend of the at least two of the video, voice and data services enables at least two applications to control, and be substantially integrated with, one another.
 	In an analogous art DiBiasio show wherein the plurality of sessions comprise unicast sessions and the blend of the at least two of the video, voice and data services enables at least two applications to control, and be substantially integrated with, one another [col 2, ln, 59—65, A data flow is a sequence of messages that have the same source address and same destination address (unicast or multicast). A session is a collection of one or more data flows that have the same unicast or multicast destination address. Sessions differ from data flows in that a session may have multiple senders, whereas a data flow only originates from a single sender].
 	At the time of the invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Nair, Adamczyk, and Joyce because this provides a technique for correctly allocating shared resources among RSVP sessions


Claim 80 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Joyce et al. (U.S. Pub No. 2010/0083329 A1) in view of Adamczyk et al. (U.S. Pub No. 2007/0100981 A1).

80.Joyce disclose Content delivery network apparatus of a managed content delivery network, the content delivery network apparatus comprising: a service delivery platform (SDP) entity disposed within a headend of the managed content delivery network [par 0007, 0011, In general, an EdgeQAM (EQAM) or EQAM modulator is a headend or hub device that receives packets of digital content, such as video or data, re-packetizes the digital content into an MPEG transport stream, and digitally modulates the digital transport stream onto a downstream RF carrier using Quadrature Amplitude Modulation (QAM). This content would not originate from an MSO controlled server, but rather, directly from the Internet. Such content is referred to as over-the-top content, because the IP content bypasses the conventional distribution services of an MSO (or other broadband provider) and goes directly to the end user via an end user network]
 	Joyce fail to show the SDP entity configured to integrate, at a common control layer, at least two of the video, voice or data services to provide a blended service to a plurality of computerized client devices associated with a plurality of users of the managed content delivery network; wherein: the common control layer comprises an IMS (Internet Protocol multimedia subsystem); and the blended service comprises the at least two of the video, voice and data services converged, via use of the IMS, into a single, substantially unified service platform.
par 0276, 0571,It may be used by applications for setting up and initializing the context, inviting other users, requesting resources, specifying QoS, enforcing user policies, possibly managing the feature interactions among applications, and more. Management of sessions is a candidate for location in the middle layer because many activities that use network connectivity can be seen as being part of a session. The description below provides an overview of session management in the IMS architecture Location based services exploit knowledge of a mobile subscriber's positioning information, profile, and history to provide localized and personalized safety, as well as content-based services. Determining the position of the end user's mobile device may enable delivery of relevant or contextual services]; wherein: the common control layer comprises an IMS (Internet Protocol multimedia subsystem); and the blended service comprises the at least two of the video, voice and data services converged, via use of the IMS, into a single, substantially unified service platform[par 0524, 0525, The HSS stores subscriber profile and preference data. In support of the notification function, the HSS stores the user notification profiles and preferences for the delivery of notifications. The S-CSCF performs session control services for the users and applications. It maintains session state information as needed by the network operator for support of the services].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Nair and Adamczyk because this provides a .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 74, 75 is/are rejected under pre-AIA  35 U.S.C. 102(e)as being anticipated by Joyce et al. (U.S. Pub No. 2010/0083329 A1).

74.  Joyce illustrate the content delivery network apparatus of Claim 70, wherein: the content delivery network apparatus further comprises: (i)    apparatus configured to deliver the video content to a legacy client device via a multiplexed MPEG transport stream and without IP encapsulation, the legacy client device associated with at least one second user of the plurality of users [par 0005, 0007,The internet protocol is not required for MPEG2 Transport Streams. However, IP-based video delivery allows the possibility of new video sources, such as the Internet, and new video destinations, such as end user IPTV playback devices. If cable systems do include IP-based content delivery, it is quite possible and likely that relatively large amounts of bandwidth will be needed to deliver IPTV content to end users. In general, an EdgeQAM (EQAM) or EQAM modulator is a headend or hub device that receives packets of digital content, such as video or data, re-packetizes the digital content into an MPEG transport stream, and digitally modulates the digital transport stream onto a downstream RF carrier using Quadrature Amplitude Modulation (QAM)]; and (ii)  monitoring apparatus configured to monitor content delivery for optimization; each of the plurality of sessions is established responsive to successful registration of respective ones of the first plurality of users with a registration entity of the managed content delivery network [par 0030, A single synchronized data channel from the integrated CMTS 62 or its core can provide the synchronization timestamps, and also provide other DOCSIS Media Access Control (MAC) functions, including instructing the network elements 32 when to transmit upstream and delivering other MAC layer messages for various network element functions, such as registration and maintenance];the IP-encapsulated video service comprises MPEG-4/H.264 encoded video content [par 0004, The video image is first digitized, and then compressed, e.g., via one of several digital algorithms or compression standards, such as the MPEG2 (Moving Pictures Expert Group) algorithm or the MPEG4 part 10 algorithm, where the latter also is known as the International Telecommunications Union (ITU) H.264 standard]; and the at least one computer program is further configured to when executed on the processor apparatus: provide Quality-of-Service (QoS) management functions for the video content [par 0056, A network element that activates QoS, such as a Proxy-Call Session Control Function, will receive a request for QoS for a particular IP content URL. This network element will search the encapsulation database 90 for the requested IP content URL, and retrieve appropriate encapsulation identification information on the QoS to be provided for this IP content URL. The network element then will activate the Packet Cable Multimedia mechanism to secure QoS for the IP content flow].

75. Joyce teaches the content delivery network apparatus of Claim 70, wherein the blend of the at least two of the video, voice and data services comprises a combination of the at least two of the video, voice and data services into a single session [par 0007, In general, an EdgeQAM (EQAM) or EQAM modulator is a headend or hub device that receives packets of digital content, such as video or data, re-packetizes the digital content into an MPEG transport stream, and digitally modulates the digital transport stream onto a downstream RF carrier using Quadrature Amplitude Modulation (QAM)].



Response to Arguments

Neither Xue nor Niedrich remedy the foregoing deficiencies of Montpetit. Specifically, each of Xue and Niedrich are similarly silent with respect to at least each of: (i) a service delivery entity based at least on a service-oriented architecture (SOA), and (ii) a single application configured to extend to different ones of the multiple access networks based on an IMS application layer applicable to each of the multiple access networks. Therefore, since none of Niedrich, Montpetit, and Xue, whether taken individually or in combination, teach 

The examiner believes claim are allowable.

Support for each of new Claims 70 - 80 is replete throughout Applicant’s specification as filed; in particular see, inter alia, page 19, line 14 through page 21, line 21, as well as FIGS. 6E and 13, and the supporting disclosure corresponding thereto, of Applicant’s specification as filed. Hence, Applicant submits that no new matter has been added by way of new Claims 70 -80. Additionally, Applicant submits that each of new Claims 70 - 80 distinguish over the art of record, and therefore are believed to be in condition for allowance for at least the rationale that the art of record is wholly silent with respect to a service delivery entity (such as e.g., the exemplary SDP of Claim 80), as recited in the now pending claims.

The examiner believes the claims are distinct from claim 45, and there is possible restriction issues regarding the claims, and they are not allowable.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435.  The examiner can normally be reached on 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        
/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468